DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 2-3 are cancelled.
Claims 1 and 4-14 are allowed.

Response to Arguments
Applicant’s arguments, see pages 6-9, filed 08/24/2021, with respect to claim 1 have been fully considered and are persuasive in view of the new amendments to the claim. The rejection of claim 1 has been withdrawn. 

Allowable Subject Matter
Claims 1 and 4-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 (amended) is allowed over the prior arts of record because none of the said prior arts taken singly or in combination with any other teaches all the limitations of claim 1 as currently amended. For example, the closest prior art of record, Ding (WO 2021098562) discloses a speaker unit with microphone, comprising: a housing; a cover, a chamber, wherein the cover has at least one audio hole; a vibration element disposed in the chamber and configured to generate sound toward the cover; and a microphone fixed on the cover and located outside the chamber, the cover comprises a body and an extension portion connected to each other, the body is assembled to the housing, the extension portion extends outside the housing.
claim 1: the cover further has a plurality of printed wirings, and at least a part of the plurality of printed wirings are electrically connected to the microphone and further extends to the extension portion, wherein the extension portion is bent to a back side of the housing opposite to the cover, and the rest of the plurality of printed wirings are electrically connected to the vibration element at the back side.

Claims 7 and 8 are allowed for the same reason given for claim 1 because each of claims 7 and 8 recites substantially similar allowable subject matter as claim 1.

Claims 4-6 and 9-14 are allowed based on their respective dependency from one of Claims 1, 7 or 8.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYESOLA C OJO whose telephone number is (571)272-0848.  The examiner can normally be reached on Monday through Friday 8:00am to 4:00pm Central Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OYESOLA C OJO/Primary Examiner, Art Unit 2654